Oliver, Chief Judge:
These two appeals for reappraisement relate to certain glass museum jars exported from Czechoslovakia and entered at the port of New York.
Stipulated facts, upon which the cases are before me, establish that the proper basis for appraisement of the merchandise is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value is the “invoice prices less the item shown on the respective invoices as Freight from Czech Border to Hamburg and insurance,” and I so hold. Judgment will be rendered accordingly.